UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



DALE YOUNG, et al.,

               Plaintiffs,
                                                             Civil Action No. 14-1181
       v.                                                              DAR

DISTRICT OF COLUMBIA,

               Defendant.



                                 MEMORANDUM OPINION

       Plaintiffs, Dale Young and minor child C.Y., brought this action against Defendant, the

District of Columbia, to recover a total of $25,537.72 in attorneys’ fees and costs incurred during

the course of administrative proceedings pursuant to the Individuals with Disabilities Act

(“IDEA”), 20 U.S.C. §§ 1400 et seq. See Complaint (“Compl.”) (Document No. 1). This action

was referred to the undersigned United States Magistrate Judge for full case management. Order

Referring Case (Document No. 3). With the consent of the parties, this case was reassigned to

the undersigned for all purposes. See (Document Nos. 16, 17).

       Plaintiffs’ Motion for Summary Judgment (Document No. 12) has been fully briefed, and

is pending for determination by the court. See also Plaintiffs’ Memorandum of Points and

Authorities in Support of the Plaintiffs’ Motion for Summary Judgment (“Pl.s’ Mem.”)

(Document No. 12) and accompanying exhibits; Defendant’s Opposition to Plaintiffs’ Petition

for Attorneys’ Fees and Costs (“Def.’s Opp’n”) (Document No. 13); Plaintiffs’ Reply to

Defendant’s Opposition to the Plaintiffs’ Motion for Summary Judgment (“Pl.s’ Reply”)

(Document No. 14); Hearing Officer Determination (“HOD”) (Document 12-2 at 23-31). Upon
Young, et al. v. District of Columbia                                                             2




consideration of the motion, the memoranda in support thereof and in opposition thereto; the

exhibits offered in support of the motion, and the entire record herein, the court will grant

Plaintiffs’ motion in part.



BACKGROUND

         C.Y. was 12 years old and attended a DCPS middle school at the time of the underlying

administrative action. HOD at 3. During School Year (“SY”) 2011/2012, C.Y. was in 6th grade

and generally conformed to expected behavior standards with limited prompting. Id. In SY

2012/13, C.Y. began exhibiting behavioral problems resulting in C.Y.’s suspension about once

per month during the SY. Id.

         In approximately September of SY 2012/13, Plaintiff Dale Young contacted the

counselor at C.Y.’s school, stated that he suspected C.Y. was having problems academically, and

asked for testing to determine whether C.Y. was having problems learning. Id. Plaintiff Dale

Young did not hear back from the counselor on this issue. Id. “However, DCPS had both

parents coming up to the school to sit in class with [C.Y.] in attempt to avoid suspensions, DCPS

had [C.Y.] interact with the counselor and social worker, and DCPS tried to work with parents to

get [C.Y.] help outside the school.” Id. C.Y. received failing grades for the first and second

advisories of SY 2012/13. Id. In or about February 2013, Plaintiff Dale Young sent e-mails to

three of C.Y.’s teachers expressing concern about C.Y.’s grades, informing them that he asked

the counselor to conduct a testing of C.Y. and that he was waiting for a response, and suggesting

that “perhaps [C.Y.] was acting out because [C.Y.] was academically slow in some areas.” Id. at

4. After being told by the principal that she would suspend C.Y. if C.Y. remained at the school
Young, et al. v. District of Columbia                                                                                      3




and C.Y.’s homeroom teacher recommended removing C.Y. from the school, Plaintiff Dale

Young withdrew C.Y. from the school. Id. at 4.

         In February 2013, C.Y. began attending the second middle school for SY 2012/2013. Id.

Plaintiff Dale Young shared his concerns about C.Y.’s academic ability, previous history, and

request for testing at the previous school, with the special education coordinator (SEC). Id. It

appears that the SEC decided to take a wait and see approach and that nothing was done about

Plaintiff Dale Young’s concerns. Id. Approximately three weeks after C.Y. began attending the

second middle school, C.Y. began exhibiting behavioral problems and was subsequently

suspended twice. Id. As there were only two days left of the school year when C.Y. was due to

return, Plaintiff Dale Young decided not to take C.Y. back at the end of the school year. Id.

         During the summer of 2013, DCPS began C.Y.’s initial evaluation for special education

and related services. Id. In September 2013, DCPS conducted C.Y.’s comprehensive

evaluation. 1 C.Y. was diagnosed with Disruptive Behavior Disorder Not Otherwise Specified

and Attention-Deficit Hyperactivity Disorder, Combined Type. Id. at 5. For SY 2013/14

Plaintiff Dale Young enrolled C.Y. in the current DCPS middle school. Id. C.Y. began having

behavioral problems during the second week of enrollment and was subsequently suspended “at

least three times at the start of SY 2013/2014.” Id. at 5.

         On November 7, 2013, DCPS conducted an eligibility meeting for C.Y. “Although

[C.Y.’s] advocate pointed out [C.Y.’s] many suspensions and problematic behaviors, the team

determined that there was not enough information to support ED.” Id. Ultimately, the team

1
  Cognitive testing revealed that C.Y.’s general intellectual ability, thinking ability, and cognitive efficiency are in
the Average range, whiled C.Y.’s verbal ability is in the Low Average range. HOD at 4. Academic Achievement
testing revealed that C.Y.’s reading and written language skills are in the Low range at a third grade level, while
C.Y.’s math skills are in the Low Average at the fourth grade level. Id. C.Y. received multiple At Risk scores on
the social emotional functioning scales utilized. Id.
Young, et al. v. District of Columbia                                                                                   4




determined that [C.Y.] qualified for special education and related services with a disability of

OHI and ADHD.” Id. 2

         C.Y. continued to exhibit behavioral problems and was again suspended. Id. Plaintiff

Dale Young and DCPS disagreed regarding the cause of C.Y.’s behavioral problems. See id. at 5

-6. On November 18, 2013, at a manifestation determination review meeting (“MDR”)

concerning C.Y.’s suspension, the MDR team determined that C.Y.’s behavior was not a

manifestation of his disability. Id. at 5. Plaintiff Dale Young stated that C.Y.’s behavior at

home was not disrespectful and “not as sever.” Id. at 6. C.Y.’s advocate disagreed with the

MDR team’s determination, “asserting that C.Y. should be considered (“ED”) instead of OHI

and ADHD only.” Id.

         On November 26, 2013, C.Y.’s IEP team met to develop C.Y.’s initial IEP, which lists

OHI (ADD or ADHD) as C.Y.’s primary disability. Id.                    The IEP required C.Y. to receive 3

hours per week of specialized instruction in general education, 2 hours per week of specialized

instruction outside general education, and 120 minutes per month of behavioral support services.

Id. DCPS indicated that C.Y. would receive additional 30 minutes per week of behavioral

support that would not be listed in the IEP. Id. C.Y.’s advocate disagreed with the services

provided, asserting that C.Y. needed a full-time therapeutic placement. Id. However, DCPS was

concerned that pulling C.Y. out of general education and implementing too many services at the

outset would stigmatize C.Y. Id. DCPS indicated a willingness to revisit the IEP after it had

been given a chance to work. Id. C.Y. continued to exhibit behavioral problems in November




2
  The Hearing Officer noted, based on the testimony of a licensed clinical psychologist, that “[C.Y.] exhibits all of
the factors that comprise ED, except for somatization.” HOD at 5.
Young, et al. v. District of Columbia                                                           5




2013 and was suspended in December 2013. Id. DCPS continued with efforts to help modify

C.Y.’s behavior. See id.

Due Process Complaint and Hearing

         On November 27, 2013, Plaintiffs Dale Young and C.Y. brought an administrative action

against DCPS. Id. at 1. The parties were not able to resolve the matter during the resolution

period. Id. A subsequent Prehearing Order identified the following Plaintiffs’ claims for

adjudication:

                     i.    Alleged failure to comply with Child Find obligations
                           and/or timely evaluate or identify [C.Y.] as eligible for
                           special education and/or develop an IEP for [C.Y.] and
                           make services available in a timely manner;
                    ii.    Alleged inappropriate determination on or about November
                           18, 2013 that [C.Y.’s] conduct was not a manifestation of
                           [C.Y.’s] disability and alleged failure to conduct an FBA
                           and/or develop a BIP for [C.Y.] following a one week
                           suspension, which exceeded 10 days of suspension in the
                           same school year;
                   iii.    Alleged failure to develop an appropriate IEP on or about
                           November 26, 2013 because the IEP failed to provide a
                           full-time therapeutic setting for students with ED and
                           ADHD and failed to provide sufficient behavior support
                           services in light of [C.Y.’s] escalating behaviors; and
                   iv.     Alleged failure to conduct a timely FBA and convene a
                           follow-up meeting to develop a BIP during SYs 2012/13
                           and 2013/14 (although Petitioner acknowledged DCPS
                           supplied an FBA and a BIP at the resolution session).

HOD at 1.

As relief, Plaintiffs requested that the DCPS be ordered, or agree, to:

                  a. Conduct or Fund a detailed Functional Behavioral Assessment
                     and convene a meeting to review this assessment within 10
                     days and develop a Behavioral Intervention Plan for [C.Y.];
Young, et al. v. District of Columbia                                                      6




                  b. Conduct a Comprehensive Auditory Processing Evaluation and
                     Audiological Evaluation for [C.Y.] at market rate and any
                     evaluations recommended from these;
                  c. Revise C.Y.’s IEP to provide the student with increased
                     counseling of at least 60 minutes per week outside the general
                     education setting, additional behavior supports necessary, and
                     placement in a full-time out of general education therapeutic
                     setting;
                  d. Fund the private placement of [C.Y.] with transportation;
                  e. Award reasonable compensatory education to be independently
                     funded for the violations committed in the instant case;
                  f. Provide any other relief deemed appropriate and relating to the
                     violations committed here; and
                  g. Pay reasonable attorney fees and costs incurred in this matter.


Administrative Due Process Complaint Notice at 18 (Document 12-2 at 2-21); see also

HOD at 2.

         On January 8, 2014, the hearing officer convened the due process hearing. HOD

at 2. Since the DCPS included C.Y.’s FBA and BIP in its five-day disclosures; agreed to

conduct requested evaluations, and increased behavioral support services, and Plaintiffs

withdrew their private school placement request, these items were removed from

consideration. Id. Accordingly, the Hearing Officer identified the issues to be

adjudicated as:

                 1. Did DCPS fail to comply with its Child Find obligations toward
                    [C.Y.]?
                 2. Did DCPS incorrectly determine on November 18, 2013 that
                    [C.Y.’s] conduct was not a manifestation of his ability and then
                    fail to conduct a FBA and/or develop a BIP as required by
                    IDEA?
Young, et al. v. District of Columbia                                                                7




                 3. Did DCPS fail to develop an appropriate IEP on or about
                    November 26, 2013?

HOD at 3.

         With respect to the first of the three issues, the Hearing Officer concluded that “Petitioner

has met its burden of proof on this claim.” Id. at 7. Further, the Hearing Officer concluded that

C.Y. suffered harm as a result of DCPS’s failure to comply with its Child Find obligations

because [C.Y.] did not begin receiving the special education to which [C.Y.] was entitled until

[C.Y.’s] initial IEP was developed well into SY 2013/14 on November 26, 2013.” Id.

Accordingly, the “Hearing Officer determined to grant Petitioner an award of compensatory

education.” Id. (citation omitted). The Hearing Officer awarded the Plaintiffs the requested

compensatory education including, 100 hours of independent 1:1 tutoring, 30 hours of behavioral

support, and 10 hours of family therapy. Id. at 8.

         With respect to the second issue, the Hearing Officer noted that a review of the evidence

revealed that C.Y.’s “problem behaviors are not consistent across settings and include an element

of choice [.]” Id. Accordingly, the Hearing Officer concluded that “Petitioner failed to meet its

burden of proving that DCPS denied [C.Y.] a FAPE by determining that [C.Y.’s] behavior which

resulted in a suspension on November 18, 2013 was not a manifestation of [C.Y.’s] disability.”

Id.

         With respect to third issue, the Hearing Officer concluded that “Petitioner has failed to

meet its burden of proving that DCPS denied [C.Y.] a FAPE by failing to develop an appropriate

IEP on or about November 26, 2013[,]” because the “IEP was not insufficient on its face” and

Petitioner did not give the IEP a chance to work. Id. at 9.
Young, et al. v. District of Columbia                                                                   8




         After ordering the compensatory education as described above, the Hearing Officer

denied all remaining claims and requests for relief in Plaintiffs’ November 27, 2013

Administrative Due Process Complaint, with prejudice. Id.



CONTENTIONS OF THE PARTIES

Plaintiffs’ Prevailing Status and Reasonable Fee Request

         Plaintiffs assert that they are prevailing parties because they were “awarded the relief

they sought.” Pl.s’ Mem. at 1. Plaintiffs further assert that the “Hearing Officer found that they

met their burden of proof on one of the issues in the complaint and granted them relief they

requested.” Id. at 7 (emphasis supplied). Plaintiffs argue that they are prevailing parties

because they “secure[d] a judgment or a court-ordered consent decree[,]” evidenced by the

Hearing Officer’s order that DCPS provide compensatory services, as required by Buckhannon

Bd. & Home, Inc. v. W. Va. Dep’t of Health & Human Resources., 532 U.S. 598 (2000). Id.

Plaintiffs also maintain that they have met the three-part test for determining prevailing status as

articulated in District of Columbia v. Strauss, 607 F. Supp. 2d 180 (D.D.C. 2009). Id. In sum,

Plaintiffs argue that because the Hearing Officer’s order was “accompanied by judicial relief . . .

rather than merely finding that the Plaintiff met their burden of proof,” the Court should find,

consistent with case law in this District, that they are prevailing parties. Id.

         Plaintiffs submit that their fee request is reasonable and provide a detailed itemization of

tasks performed and accompanying hours expended by the attorneys and paralegals that worked

on this case. Id. at 8-9; see also Exhibit 3 (Document No. 12-2) at 34-59. Plaintiffs also assert

that their billing rate is reasonable, and offer exhibits demonstrating the skill, experience and

reputation of the attorneys, as well as the qualifications of the paralegals, law clerk and legal
Young, et al. v. District of Columbia                                                                     9




assistant who worked on this case. See Pl.’s Mem. at 9-10; Exhibits 4, 5, 6. Plaintiffs further

submit that though the case law suggests that “fees are appropriate at the rate of the Laffey

matrix,” Plaintiffs have limited their fee request to “less than [three-quarters] of the Laffey matrix

rate.” Pl.’s Mem. at 10. Because the fees requested are reasonable, based on the hours expended

and the billing rate, Plaintiffs request that this Court declare that the Plaintiffs are the prevailing

parties and grant them an award of attorneys’ fees in the amount of $25,308.59 and costs in the

amount of $229.13, totaling $25,537.72. Pl.s’ Mem. at 12.

         Defendant, in this case, agrees to an award of fees at three-quarters of the Laffey Matrix

rates. Def.’s Opp’n at 1. However, Defendant submits that the “number of hours reasonably

spent on this matter by Plaintiff[s]’ counsel should be significantly reduced for partial success.”

Def.’s Opp’n at 4. In sum, Defendant submits that because Plaintiffs, in the underlying

administrative action, failed to meet their burden of proof with respect to two of their three

claims, and “[t]he ordered relief represents less than half of what Plaintiff[s] requested[,]” the

Court should reduce the fees sought by “at least half to reflect the limited success achieved in

litigating this case.” Id. at 5. Defendant does not address any of the costs claimed.

         Plaintiffs, in their reply, submit that a reduction for partial success is inappropriate here

under Hensley, because the claim on which Plaintiffs prevailed was “interrelated” to the claims

on which they did not, and the award of “a significant amount” of compensatory education

“makes the hours reasonably expended a satisfactory basis for making a fee award.” Pl.s’ Reply

at 2 (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). Plaintiffs argue that a reduction

of fees is inappropriate here because “this Circuit has concluded that, when separate legal claims

are asserted but are based on the same facts, lack of success on one does not mean that the time
Young, et al. v. District of Columbia                                                                 10




spent on the other unsuccessful claims should be disallowed.” Id. at 3 (quoting Medina v.

District of Columbia, 864 F. Supp. 2d 13, 16 (D.D.C. 2012). Finally, Plaintiffs argue that

Defendant “understates the total effect of the litigation which resulted in an award of a

significant award of compensatory education . . . for a significant violation of the IDEA . . . [that

involved] denying [C.Y.] seven months of services.” Pls.’ Reply at 3. In sum, Plaintiffs maintain

that this court should award fees in the amount requested because “although Plaintiffs did not

receive all the relief they requested, the overall relief obtained, a significant amount of

independent services to remedy a significant violation of the IDEA, makes the hours reasonably

spent on the litigation a reasonable basis for the requested fee award.” Id.



APPLICABLE STANDARDS

          In actions brought pursuant to the IDEA, “the court, in its discretion, may award

reasonable attorneys' fees as part of the costs” to the prevailing party. 20 U.S.C. §

1415(i)(3)(B)(I). In evaluating such a request, a court must first determine “whether the party

seeking attorney's fees is the prevailing party,” and if so, must then evaluate whether the

requested fees are reasonable. Middleton v. District of Columbia, No. 14-01151, 2015 WL
5154944, at *2-3 (D.D.C. Aug. 15, 2015); see also Wood v. District of Columbia, 72 F. Supp. 3d
13, 18 (D.D.C. 2014) (citing Staton v. District of Columbia, No. 13–773, 2014 WL 2700894, at

*3 (D.D.C. June 11, 2014); Douglas v. District of Columbia, 67 F. Supp. 3d 36, 40 (D.D.C.

2014)).

          With respect to the first prong of this inquiry, this Court has noted that a plaintiff may be

considered a prevailing party for purposes of an award of attorneys' fees pursuant to IDEA “if

[the plaintiff] succeed[s] on any significant issue in litigation which achieves some of the benefit
Young, et al. v. District of Columbia                                                                    11




the [plaintiff] sought in bringing suit.” Middleton, 2015 WL 5154944, at *3; see also Green v.

District of Columbia, No. 14–00966, 2015 WL 1904325, at *4 (D.D.C. Apr. 13, 2015) (quoting

Hensley, 461 U.S. at 433. Thus, an award of fees “must [be confined] to work done on the

successful claims” by “weeding out work done on unrelated unsuccessful claims from any

award.” Id. (quoting George Hyman Const. Co. v. Brooks, 963 F.2d 1532, 1535 (D.C. Cir.

1992)). Where a plaintiff has achieved “only partial or limited success[,]” then

                  [t]he district court may attempt to identify specific hours that
                  should be eliminated, or it may simply reduce the award to account
                  for the limited success.


Green, 2015 WL 1904325, at *5 (citation omitted) (emphasis supplied); accord, Briggs v.

District of Columbia, No. 14–0002, 2015 WL 1811973, at *5 (D.D.C. Apr. 21, 2015).

         There “is no precise rule or formula” applicable to this determination, and instead, the

determination requires “an ‘equitable judgment’ in which a ‘court necessarily has discretion.’ ”

Middleton, 2015 WL 5154944, at *3 (citing Green, 2015 WL 1904325, at *5; Hensley, 461 U.S.

at 437); see also Brown v. District of Columbia, 80 F. Supp. 3d 90, 98 (D.D.C. 2015) (“It is

within a court's discretion to reduce the overall fee award to reflect [limited] success, regardless

of whether the total number of hours expended was reasonable.”) (citing Hensley, 461 U.S. at

436). Even in an instance in which a plaintiff obtained significant relief, a reduction of the

award requested is appropriate “if [such] relief . . . is limited in comparison to the scope of the

litigation as a whole.” A.B. by Holmes–Ramsey v. District of Columbia, 19 F. Supp. 3d 201, 210

(D.D.C. 2014) (citations omitted); see also Brown, 80 F. Supp. 3d at 99 (reduction of fee request

justified where “it is undisputed that Plaintiff received less than all of the relief he sought at the

administrative level [.]”); Haywood v. District of Columbia, No. 12–1722, 2013 WL 5211437, at
Young, et al. v. District of Columbia                                                                   12




*10 (D.D.C. Aug. 23, 2013) (citations omitted) (50% reduction of the award requested applied

where the plaintiff presented four issues but prevailed entirely on only one, partially on another,

and not at all on the remaining two, and the court could not determine, by a review of the

invoice, which of the hours claimed were properly excluded). Indeed, where a reduction for

limited success is warranted, the court has discretion “to determine the method and amount of

[the] reduction[,]” and may “eliminat[e] specific hours or reduc[e] an award[.]” Wilhite v.

District of Columbia, No. 14–1841, 2015 WL 3827135, at *7 (D.D.C. Jun. 22, 2015) (quoting

Hensley, 461 U.S. at 436–37); see also Brown, 80 F. Supp. 3d at 99 (“the district court may try to

determine specific hours that should not be included, or it may lower the award to account for

partial success.”).



DISCUSSION

Plaintiffs Achieved Partial Success

         Upon consideration of the parties’ submission in the context of the entire record herein,

the court finds that Plaintiffs achieved partial success in the underlying administrative

proceeding because (1) Plaintiffs prevailed only on one of the three issues presented, (2) the

Hearing Officer denied all relief that Plaintiffs sought except for compensatory education, and

(3) the Hearing Officer denied Plaintiffs’ remaining claims and requests for relief with prejudice.

See HOD at 9. As the court finds that Plaintiffs are the prevailing party for IDEA purposes,

albeit partially prevailing Plaintiffs, and Defendants do not dispute that Plaintiffs are entitled to

some award of fees and costs, the only issue remaining for determination is whether this court, as

Defendant requests, should reduce Plaintiffs’ relief sought to reflect their limited success in the

underling administrative proceedings.
Young, et al. v. District of Columbia                                                               13




         “[A] plaintiff may be considered a prevailing party for purposes of an award of attorneys'

fees pursuant to IDEA if [the plaintiff] succeed[s] on any significant issue in litigation which

achieves some of the benefit the [plaintiff] sought in bringing suit.” Middleton, 2015 WL
5154944, at *3; see also Green, 2015 WL 1904325, at *4 (quoting Hensley, 461 U.S. at 433).

Upon a finding of partial or limited success, a court may eliminate specific hours or “it may

simply reduce the award to account for the limited success” Green, 2015 WL 1904325, at *5

(citation omitted); accord, Briggs; 2015 WL 1811973, at *5. The Court may reduce the overall

fee award based on limited success, irrespective of whether the total number of hours expended

is reasonable. See Brown, 80 F. Supp. 3d at 98; Hensley, 461 U.S. at 436.

         Here, Plaintiffs request an award of a total of $25,308.59 in attorneys’ fees for their

efforts in the underlying administrative proceedings beginning on April 24, 2013 when Plaintiffs

retained counsel, and culminating on April 1, 2014, when counsel reviewed the Amended IEP

that was developed subsequent to the HOD. See Exhibit 3 (Document 12-2) at 59. Defendant

asks that the court reduce this amount by at least half to reflect Plaintiffs’ limited success. Def.’s

Opp’n at 5. Plaintiffs, relying on Hensley, argue that though they prevailed on only one issue

and received only an award of compensatory education, that the issue on which they prevailed

was “interrelated” to the issues presented to the Hearing Officer, and that the level of success

achieved “makes the hours reasonably expended a satisfactory basis for making a fee award.”

Pl.s’ Reply at 2; see also Hensley, 461 U.S. at 434. Plaintiffs, relying on Medina, further argue

that their successful claim is based on the same facts as their three unsuccessful claims, thus, this

Court should allow for time spent on the whole administrative proceeding. Id. at 3 (citing

Medina, 864 F. Supp. 2d at 16). Finally, Plaintiffs maintain that the award of compensatory
Young, et al. v. District of Columbia                                                                14




education was significant given, that DCPS denied C.Y. seven months of services. Pls.’ Reply

at 3.

         The court has no other means, apart from the Hearing Officer’s findings, by which to

determine the “level of success achieved.” Based on the record, the court finds that Plaintiffs

did not obtain the full measure of the relief they requested warranting a “fully compensatory

fee.” Hensley, 461 U.S. at 435; see also HOD at 2, 9. The court also finds that Medina, on

which Plaintiffs principally rely in support of their argument that the court should allow time

spent on their unsuccessful claims, is distinguishable: Medina was a Title VII action; involved a

jury trial, a compensatory award award including interest, attorney’s fees, and costs, for which

the court of appeals ordered a remittitur; and in fact, the Medina court reduced the plaintiff’s fee

award because that plaintiff’s entries did not permit “the court to identify the total amount of

time spent on each claim[,]” among other reasons. See Medina, 864 F. Supp. 2d at 15, 21-22.

         The court finds that in awarding relief of compensatory education only, and denying all

remaining claims and relief requested, with prejudice, “the parameters of a reasonable award

have been fixed by the Hearing Officer.” See Middleton, 2015 WL 5154944, at *4. Further, in

denying Plaintiffs’ third claim, the Hearing Officer concluded that “Petitioner has failed to allow

sufficient time to determine whether the IEP will effectively meet [C.Y.’s] needs[,]” thereby

suggesting that the claim lacked merit or was premature. See HOD at 9. Accordingly, the court

has no alternative other than to reduce Plaintiffs’ request by a percentage to account for partial

success where, as here, “the court cannot conclude from the invoice submitted which hours

should be excluded[.]” Middleton, 2015 WL 5154944, at *4 (quoting Haywood, 2013 WL
511473, at *12.
Young, et al. v. District of Columbia                                                                          15




         Plaintiffs have already limited their fee request to less than three-quarters of the Laffey

Matrix rates. However, the court finds that a reduction of the amount sought by 25 percent is

appropriate to account for partial success. 3 See Middleton, 2015 WL 5154944, at *4 (65 percent

reduction of fee award applied where plaintiff prevailed only to a limited extent on one of two

issues and plaintiff made “no effort to ‘separate out’ the hours attributable to the issue as to

which she prevailed only in part.”); Brown, 80 F. Supp. 3d at 99 (reduction of fee request

justified where “it is undisputed that Plaintiff received less than all of the relief he sought at the

administrative level [.]”); Haywood, 2013 WL 5211437, at *10 (citations omitted) (50 percent

reduction of the award requested applied where the plaintiff presented four issues but prevailed

entirely on only one, partially on another, and not at all on the remaining two, and the court

could not determine, by a review of the invoice, which of the hours claimed were properly

excluded).



Costs Will be Awarded

         The Court finds that the costs Plaintiffs claim for copying, faxing, parking, and postage,

see Exhibit 3 (Document 12-2) at 57-59, are reasonable and normally included as part of the

award to a prevailing party in IDEA litigation in this District. Gaston v. District of Columbia,

No. 14-1249, 2015 WL 5029328, at *7 (D.D.C. Aug. 26, 2015) adopted by, No. 14-1249, 2015
WL 5332111, at *1 (D.D.C. Sept. 10, 2015); see also McClam v. District of Columbia, 808 F.

Supp. 2d 184, 190-91 (D.D.C. 2011); DeLa Cruz v. District of Columbia, No. 14-293, 2015 WL
3
 The court makes no finding with respect to whether or not the Laffey rate is reasonable or unreasonable, or
whether, in some circumstances, a rate of less than 75 percent of the Laffey rates may be warranted.
Young, et al. v. District of Columbia                                                           16




871527, at *8 (D.D.C. March 2, 2015). Accordingly, the court awards Plaintiffs costs in the

amount of $229.13.


CONCLUSION

         For all the foregoing reasons, it is, this 30th day of September, 2015,

         ORDERED that Plaintiff’s Motion for Summary Judgment (Document No. 12) be

GRANTED IN PART.

         An appropriate Order accompanies this Memorandum Opinion.


                                                                            /s/
                                                               DEBORAH A. ROBINSON
                                                               United States Magistrate Judge